Citation Nr: 0932996	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the calculated amount of $48,994.00


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Philadelphia, 
Pennsylvania, that denied the Veteran's request for a waiver 
of recovery of an overpayment of VA pension benefits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran was awarded nonservice connected pension 
benefits effective March 1983.  He was informed at least 
yearly since that time that his pension benefit was based on 
the total income for him and his spouse.

2.  In February 1993, the veteran was found to have 
unreported pension income, and an overpayment was created.  
The veteran was again reminded to accurately report his 
income for himself and his spouse from all sources.

3.  In or around May 2005, the VA discovered that the 
veteran's spouse was also in receipt of Social Security 
benefits since August 1989 which had not been reported by the 
veteran; as such, an overpayment of pension benefits was 
created.

4.  The creation of the indebtedness of $48,994.00 was the 
result of the veteran's intent to seek an unfair advantage in 
order to receive excess VA benefits which constitutes bad 
faith on his part.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of 
$48,994.00, of excess pension benefits, is precluded by a 
finding of bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA generally has duties to notify 
and assist the appellant under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  However, these duties do not 
attach to claims such as the one decided herein.  See Lueras 
v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).

The basic facts in this case are not in dispute.  The Veteran 
is currently in receipt of a non service connected pension, 
for several nonservice connected disabilities, including 
diabetes mellitus.  The Veteran has been in receipt of this 
non service connected pension since March 1983.  The veteran 
has no service connected disabilities.

Historically, the Board notes that the Veteran's pension 
benefits were previously adjusted in May 1993, because the 
Veteran failed to accurately report his pension income.  An 
overpayment was created at that time, and the Veteran was 
reminded that he had to report any income, as his pension 
rate was based on his income.

The Veteran was repeatedly notified, from February 1983 to 
the present, that his pension was based on his report of 
income, and that it was his responsibility to report any 
income changes.  All of the Veteran's eligibility 
verification reports, until recently, have indicated that his 
spouse had no income.

In or around May 2005, the VA discovered that the Veteran's 
spouse had been in receipt of Social Security benefits since 
July 1989.  The Veteran was sent a letter in August proposing 
to adjust his pension benefits, and in December 2005, an 
award action found the Veteran's unreported receipt of his 
spouse's Social Security income had created an overpayment of 
$71,910.00.  This figure was later reduced to $48,994.00, 
based on recalculated Social Security benefits and the 
Veteran's report of medical expenses.  The Veteran continues 
to request a waiver of this amount, indicating that as his 
monthly expenses exceed his income, he is unable to repay it.

A waiver of recovery of an overpayment of compensation 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
compensation benefits may not be waived where there is an 
indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.963.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government." 

A debtor exhibits lack of good faith where the debtor's 
conduct shows an "absence of an honest intention to abstain 
from taking unfair advantage of the ... Government."  The 
Board also notes that any misrepresentation of material fact 
must be "more than non- willful or mere inadvertence."  38 
C.F.R. § 1.962(b) (2003).

The Veteran does not appear to be questioning the validity of 
the debt; rather, he is arguing that he is unable to pay it, 
and that therefore considerations of equity and good 
conscience would warrant a waiver of overpayment of this 
amount.

However, the Board points out that the Veteran was told 
numerous times, in fact notified yearly at least, that his 
pension benefits were based on his reported income, including 
that of his spouse, and including Social Security benefits 
for himself and his spouse.  Therefore, the Board finds that 
the Veteran had clear notice that he needed to report his 
spouse's Social Security benefits.

Further, the Board notes that the evidence clearly shows that 
the Veteran incurred a prior overpayment in 1983 due to not 
reporting retirement income; thus, the Veteran from that time 
clearly should have understood the likely consequences of not 
reporting all income.  In spite of this prior overpayment, 
and numerous notifications sent to the Veteran detailing the 
importance of his reporting of his and his spouse's income, 
including Social Security benefits, the Veteran continued for 
many, many, years to fail to report his wife's Social 
Security income.

The Board finds this action, of repeatedly failing to report 
income, consistent with a pattern of behavior undertaken with 
an intent to take unfair advantage of the government, and 
that the veteran had actual knowledge of the likely 
consequences of failing to report this income.  As such, the 
Board finds that the Veteran acted in bad faith in not 
reporting his spouse's Social Security income.  Waiver of 
recovery of the indebtedness is thus precluded by law in 
accordance with 38 U.S.C.A. § 5302(c) (West 2002) and 
38 C.F.R. § 1.965(b) (2008).

The Board finds that the provisions of 38 U.S.C.A. § 5107(b) 
(West 2002) are not applicable in this case, inasmuch as the 
evidence is not in equipoise.  The Veteran's bad faith is 
shown by a preponderance of the evidence.  



ORDER

Entitlement to waiver of recovery of the overpayment of 
compensation benefits, in the amount of $48,994.00, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


